


Exhibit 10.48
EMPLOYEE SERVICES AGREEMENT
Employee Services Agreement, dated as of March 25, 2014 (the “Agreement”), among
Momentive Performance Materials Holdings LLC, a Delaware limited liability
company (“Parent”), Momentive Performance MATERIALS HOLDINGS EMPLOYEE
CORPORATION, a Delaware corporation (“Employer”), MOMENTIVE PERFORMANCE
MATERIALS INC., a Delaware corporation (“MPM”), and MOMENTIVE SPECIALTY
CHEMICALS INC., a New Jersey corporation (“MSC;” each of MPM and MSC, a
“Recipient”). Capitalized terms used herein have the meanings set forth in
Article I.
RECITALS
WHEREAS, Employer is or will be the employer of Jack Boss (“Executive”) as set
forth in the Offer Letter;
WHEREAS, each Recipient desires that Employer make available to such Recipient
the services of Executive, in consideration for the reimbursement by such
Recipient of an allocable share of Employer’s total costs of employment of
Executive, as further set forth herein; and
WHEREAS, as the indirect owner of each of MPM and MSC, Parent will benefit from
the provision of services by Executive to either or both Recipients, and, as
such, is willing to make available the services of Executive to the Recipients,
from time to time and as and to the extent requested by the Recipients, all on
the terms and subject to the conditions set forth herein.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:
ARTICLE I
DEFINITIONS
1.01 Definitions. As used in this Agreement, the following terms have the
following meanings unless the context otherwise requires:
“Affiliate” means, with respect to any specified Person, any other Person, which
directly or indirectly controls, is controlled by or is under common control
with such specified Person. For the purposes of this definition, the term
“control,” when used with respect to any specified Person, means the power to
direct or cause the direction of the management or policies of such Person,
directly or indirectly, whether through the ownership of voting securities, by
contract or otherwise; and the terms “controlling” and “controlled” have
correlative meanings.
“Agreement” has the meaning set forth in the preamble.
“Business Days” means all weekdays except those that are official holidays of
employees of the United States government.
“Change of Control Transaction” has the meaning set forth in Section 9.03(b).
“Confidential Information” has the meaning set forth in Section 13.02(a).
“Covered Costs” means Employer’s all-in (i.e., fully-fringed) cost of employing
Executive pursuant to the Offer Letter, including base salary, annual or other
incentive compensation, sign-on bonus, severance, relocation expenses,
participation in retirement, health, welfare and similar benefit programs,
reasonable out-of-pocket expenses incurred in connection with the provision of
Services and overhead costs associated with such employment, including office
space and payroll costs (if any), but excluding the cost of equity or equity
based compensation unless the parties mutually agree otherwise, in each case as
determined in the good faith, reasonable commercial judgment of Employer.
“Employer” has the meaning set forth in the preamble.
“Executive” has the meaning set forth in the preamble.
“Event of Default” has the meaning set forth in Section 9.01.
“including” shall mean including without limitation.
“Invoice” has the meaning set forth in Section 4.03.
“MPM” has the meaning set forth in the preamble.
“MSC” has the meaning set forth in the preamble.




--------------------------------------------------------------------------------




“Offer Letter” means the offer letter, dated as of March 14, 2014 between Parent
and Executive.
“Parent” has the meaning set forth in the preamble.
“Person” means any individual, partnership, limited partnership, limited
liability company, corporation, unincorporated association, joint venture or
other entity.
“Recipient” has the meaning set forth in the preamble.
“Representatives” has the meaning set forth in Section 13.02(a).
“Services” has the meaning set forth in Section 3.01.
“Subsidiary” means, with respect to any Person, any corporation or other
organization, whether incorporated or unincorporated, (a) of which such Person
or any other Subsidiary of such Person is a general partner (excluding
partnerships, the general partnership interests of which held by such Person or
any Subsidiary of such Person do not have a majority of the voting interests in
such partnership), or (b) at least a majority of the securities or other
interests of which having by their terms ordinary voting power to elect a
majority of the board of directors or others performing similar functions with
respect to such corporation or other organization is directly or indirectly
owned or controlled by such Person or by any one or more of its Subsidiaries, or
by such Person and one or more of its Subsidiaries.
“Term” has the meaning set forth in Section 2.01.
ARTICLE II
TERM
2.01 Term. The term of this Agreement shall commence upon the date hereof and
shall continue for two (2) years from the date hereof, unless otherwise
terminated in accordance with Article X (the “Term”).
ARTICLE III
SERVICES
3.01 Services. During the Term, as and to the extent requested by a Recipient,
Employer may, and Parent may cause Employer to, make Executive available to
either or both Recipients and/or its or their respective Subsidiaries to provide
senior executive leadership, business advisory and similar services (the
“Services”), which Services may be performed at a Recipient’s place of business.
3.02 Services Provided Under Separate Agreements. For the avoidance of doubt,
any and all services provided, and amounts owing and payable in respect thereof,
under separate commercial agreements (including the Amended and Restated Shared
Services Agreement dated as of March 17, 2011, as may be further amended)
between or among the parties hereto shall remain subject to those separate
agreements, and not this Agreement.
ARTICLE IV
COST AND PAYMENT
4.01 Services Cost. For Services provided by Employer to a Recipient, such
Recipient shall pay Employer (or as otherwise directed by Parent) an amount
equal to the portion of the Covered Cost allocable to such Recipient based on
the aggregate percentage of time spent by Executive on the provision of Services
to such Recipient, as reasonably determined by Employer. For the avoidance of
doubt, (i) such portion may range from zero to 100% of the Covered Cost,
depending on a Recipient’s usage of the Services and (ii) amounts owing and
payable by the Recipients are several, and not joint, obligations of the
respective Recipient.
4.02 Participation in Benefits Plans. As part of its responsibility for payment
of allocable Covered Costs (if any), a Recipient may elect to allow Executive to
participate directly, and/or may allow Employer to participate as a
participating employer, in such Recipient’s health, welfare, retirement and
other, similar benefit plans. In such event, Employer and Parent shall
reasonably cooperate with such Recipient to effect the enrollment of Executive
in such plan(s), including by providing such information about Executive as is
necessary therefor.
4.03 Invoicing. Employer shall determine the period of time that shall be
covered by periodic invoicing to, and subject to reimbursement by, the
Recipients (which may be bi-weekly, monthly or otherwise as determined by
Employer). Promptly following the completion of each such period, Employer shall
(i) determine the applicable Covered Cost for such period and the relative
portions thereof allocable to each Recipient and (ii) furnish each Recipient
with a written invoice describing in reasonable detail the amount of Covered
Costs being allocated to such Recipient for such period and the basis upon which
the allocation of Executive’s time to such Recipient was made (each, an
“Invoice”). For the avoidance of doubt, it shall not be necessary to prepare or
deliver an Invoice to a Recipient for any period during which the allocable
portion of the Covered Costs to such Recipient was zero. If a Recipient has
previously pre-funded Covered Costs as described in Section 4.05 below, Employer
shall reflect on such Invoice the application of such pre-funded amount to the
Covered Costs being allocated to such Recipient during such invoiced period, and
the amount (x) of the remaining balance of such pre-funded amount or (y) owing
and payable by such Recipient due to the depletion of all pre-funded amounts, as
applicable.




--------------------------------------------------------------------------------




4.04 Determination and Payment.
(a)Unless a Recipient objects in writing to any Invoice, or portion thereof,
within five (5) Business Days of its receipt of such Invoice, such Invoice shall
be final and binding. In the event that a Party provides timely notice that it
disputes all or any portion of any Invoice, the dispute resolution procedures
set forth in Article XII shall govern the resolution of such dispute.
(b)Once an invoice has become final and binding, the Recipient thereof shall
pay, or shall cause to be paid, the amount set forth therein to Employer (or as
otherwise directed in such Invoice) not later than five (5) Business Days
thereafter in immediately available funds.
4.05 Pre-Funding. A Recipient may, but shall not be required, to pre-fund to
Employer amounts expected to be incurred by such Recipient as Covered Costs for
any period or periods. In such event, Employer shall receive and accept such
amounts, and shall apply the same as and to the extent Covered Costs become
allocable hereunder to such Recipient. Employer shall be permitted to co-mingle
any amounts pre-funded by Recipients with funds of Employer, but shall maintain
books and records adequate to account for the receipt, maintenance and
application of pre-funded amounts. Upon the request of a Recipient, Employer
shall provide such Recipient with Employer’s estimate of the Covered Costs that
will become allocable to such Recipient during a period specified by such
Recipient as one for which Recipient desires to pre-fund. Promptly following any
termination of this Agreement pursuant to Article X, Employer shall refund to
each Recipient the amount, if any, previously pre-funded by such Recipient that
exceeds the total costs allocable to such Recipient that remain owing and
payable by such Recipient as of the termination of this Agreement.
4.06 Responsibility for Payment. Notwithstanding and without prejudice to the
rights and obligations herein, Parent shall remain ultimately responsible for
any and all payments to Executive pursuant to the Offer Letter. In the event a
Recipient is unable or otherwise fails to provide the required reimbursement of
Covered Costs to Employer set forth herein, and Employer is otherwise unable to
make such payments, Parent shall pay, or shall cause to be paid, to Executive
such amounts as are owing and payable to Executive from time to time pursuant to
the Offer Letter. Executive is an express, intended third-party beneficiary of
this Section 4.06.
ARTICLE V
SERVICE MANAGEMENT
5.01 Service Quality. Employer shall instruct and use commercially reasonable
efforts to cause Executive to comply in all material respects with all
applicable laws, rules, regulations and orders of any federal, state, county,
city, local, supranational or foreign governmental, administrative or regulatory
authority, agency or body in connection with the provision of Services.
5.02 Limitations. Except as expressly set forth herein, the parties hereto
acknowledge and agree that the Services are provided as-is, that each Recipient
assumes all risks and liabilities arising from or relating to its use of and
reliance upon the Services, and neither Employer nor Parent make any
representation or warranty with respect thereto. Except as expressly set forth
herein, Employer and Parent hereby expressly disclaim all representations and
warranties regarding the Services, whether express or implied, including any
representation or warranty in regard to quality, performance, non-infringement,
compliance with laws or regulations (domestic and foreign), commercial utility,
merchantability or fitness of the Services for a particular purpose.
5.03 Executive Deemed to be Consultant. In performing the Services, Executive
shall be considered to be providing such Services to a Recipient as its
consultant, and not as an employee of such Recipient or any of its subsidiaries.
5.04 Independent Contractor. In its provision of the Services, Employer shall be
an independent contractor, and neither Employer, Parent nor any Recipient shall
be deemed to be an agent, partner or co-venturer of the other(s) due to the
terms and provisions of this Agreement. For the avoidance of doubt, none of
Employer, Executive or any of its or their partners, officers or agents shall
have any right, power or authority to bind any Recipient in any manner
whatsoever, except at the express instruction of such Recipient.
ARTICLE VI
REPRESENTATIONS AND WARRANTIES
6.03 Representations and Warranties of Employer. Employer represents and
warrants that:
(a)it is a corporation duly organized, validly existing and in good standing
under the laws of the State of Delaware, and has full corporate power and
authority to enter into this Agreement and perform its obligations hereunder;
(b)the execution, delivery and performance by Employer of this Agreement have
been duly authorized by all necessary action on the part of Employer and no
further action or approval is required in order to constitute this Agreement as
the valid and binding obligations of Employer, enforceable in accordance with
its terms; and
(c)the execution and delivery by Employer of this Agreement does not, and the
provision of Services by Employer contemplated hereby will not (with or without
the giving of notice or the lapse of time or both), contravene, conflict with or
result in a breach or violation of, or a default under, (i) Employer’s
certificate of incorporation or bylaws or (ii) any material contract, agreement
or instrument by which Employer is bound.




--------------------------------------------------------------------------------




6.04 Representations and Warranties of Parent. Parent represents and warrants
that:
(a)it is a limited liability company duly organized, validly existing and in
good standing under the laws of the State of Delaware, and has full limited
liability company power and authority to enter into this Agreement and perform
its obligations hereunder;
(b)the execution, delivery and performance by Parent of this Agreement have been
duly authorized by all necessary limited liability company action on the part of
Parent and no further action or approval is required in order to constitute this
Agreement as the valid and binding obligations of Parent, enforceable in
accordance with its terms; and
(c)the execution and delivery by Parent of this Agreement does not, and the
backstop obligation of Parent to ensure payment to Executive contemplated hereby
will not (with or without the giving of notice or the lapse of time or both),
contravene, conflict with or result in a breach or violation of, or a default
under, (i) Parent’s certificate of formation or limited liability company
agreement or (ii) any material contract, agreement or instrument by which Parent
is bound.
6.05 Representations and Warranties of Recipients. Each Recipient, severally and
not jointly and severally, represents and warrants that:
(a)it is a corporation duly organized, validly existing and in good standing
under the laws of its state of incorporation, and has full corporate power and
authority to enter into this Agreement and perform its obligations hereunder;
(b)the execution, delivery and performance by such Recipient of this Agreement
have been duly authorized by all necessary action on the part of such Recipient
and no further action or approval is required in order to constitute this
Agreement as the valid and binding obligations of such Recipient, enforceable in
accordance with its terms; and
(c)the execution and delivery by such Recipient of this Agreement does not, and
the receipt of Services by such Recipient contemplated hereby will not (with or
without the giving of notice or the lapse of time or both), contravene, conflict
with or result in a breach or violation of, or a default under, (i) such
Recipient’s certificate of incorporation or bylaws or (ii) any material
contract, agreement or instrument by which such Recipient is bound.
ARTICLE VII
INDEMNITY
7.01 Indemnity by Recipients. Any Recipient of a Service shall, severally and
not jointly and severally, indemnify, defend and hold harmless Parent, its
Affiliates, Subsidiaries (including Employer) and its and their respective
officers, directors and employees from and against any and all costs and
expenses, losses, damages, claims, causes of action and liabilities (including
reasonable attorneys’ fees, disbursements and expenses of litigation) arising
from, relating to, or in any way connected with the provision of such Service to
such Recipient and/or its Subsidiaries, except to the extent caused by the gross
negligence or willful misconduct of Executive or Employer.
7.02 Procedure. An indemnified party shall promptly provide the applicable
Recipient(s) with written notice of any claim, action or demand for which
indemnity is claimed. A Recipient shall be entitled to control the defense of
any such claim, action or demand; provided, that such indemnified party may
participate in any such claim, action or demand with counsel of its choice at
its own expense; and provided, further, that no Recipient shall settle any
claim, action or demand without the prior written consent of Parent. If a
Recipient so requests, Parent and Employer shall reasonably cooperate in the
defense of such claim, action or demand at such Recipient's expense.
7.03 Limitation on Indemnity. Notwithstanding anything contained herein to the
contrary, in no event shall any Recipient, its Affiliates and/or its or their
respective directors, officers, employees, representatives or agents be liable
for any (i) indirect, incidental, special, exemplary, consequential or punitive
damages or (ii) damages for, measured by or based on lost profits, diminution in
value, multiple of earnings or other similar measure.
ARTICLE VIII
COVENANTS AND OTHER AGREEMENTS
8.01 Certain Intellectual Property Matters. To the extent that a party provides,
or provides access to, any intellectual property not owned by such party or its
Affiliates to another party and/or its Affiliates in connection with the
provision or receipt of Services, such party shall grant the other party and/or
its Affiliates, during the term of the Agreement, a non-exclusive, revocable,
non-transferable, non-sublicensable, royalty-free, fully paid-up sublicense to
such intellectual property, solely to the extent necessary to provide or receive
the Services in accordance with this Agreement; provided that any other party’s
and its Affiliates’ access to, use of and rights for such third-party
intellectual property shall be subject in all regards to any restrictions,
limitations or other terms or conditions imposed by the licensor of such
intellectual property, which terms and conditions were disclosed or otherwise
made available to such party by the other party. Upon the termination of this
Agreement, the license or sublicense, as applicable, to the relevant
intellectual property provided in connection with the provision of Services will
automatically terminate.




--------------------------------------------------------------------------------




ARTICLE IV
DEFAULT
9.01 Definition. The occurrence of any one or more of the following events which
is not cured within the time permitted shall constitute a default under this
Agreement (an “Event of Default”) as to Employer or a Recipient, as the case may
be, failing in the performance or effecting the breaching act.
9.02 Employer Default. An “Event of Default” shall exist with respect to
Employer if Employer shall fail to perform or comply with, in any material
respect, any of the covenants, agreements, terms or conditions contained in this
Agreement applicable to Employer or Executive and such failure shall continue
for a period of thirty (30) days after written notice thereof from a Recipient
to Employer specifying in reasonable detail the nature of such failure, or, if
such failure is of a nature that it cannot, with due diligence and good faith,
be cured within thirty (30) days, if Employer fails to proceed promptly and with
all due diligence and in good faith to cure the same and thereafter to prosecute
the curing of such failure to completion with all due diligence within ninety
(90) days after the initial delivery of written notice from a Recipient with
respect to such failure.
9.03 Recipient Default.
(a)An “Event of Default” shall exist with respect to a Recipient alone (and not,
for the avoidance of doubt, with respect to the other Recipient unless such
other Recipient is independently in default hereunder) if such Recipient shall
(i), unless subject to a good faith dispute, fail to make any monetary payment
required under this Agreement on or before the due date recited herein and such
failure continues for thirty (30) days after written notice from Parent
specifying such failure, (ii) fail to perform or comply with, in any material
respect, any of the other covenants, agreements, terms or conditions contained
in this Agreement applicable to such Recipient and such failure shall continue
for a period of thirty (30) days after written notice thereof from Employer or
Parent to such Recipient specifying in reasonable detail the nature of such
failure, or, if such failure is of a nature that it cannot, with due diligence
and good faith, be cured within thirty (30) days, if such Recipient fails to
proceed promptly and with all due diligence and in good faith to cure the same
and thereafter to prosecute the curing of such failure to completion with all
due diligence within ninety (90) days thereafter or (iii) consummate a Change of
Control Transaction.
(b)A “Change of Control Transaction” shall mean with respect to any Recipient
any transaction or series of transactions (as a result of a reorganization,
merger, consolidation or otherwise) that results in, or that is in connection
with, (i) any person or group, except any investment fund or funds Affiliated
with Apollo Global Management, LLC or any of its respective Affiliates
(collectively, “Apollo”), acquiring beneficial ownership, directly or
indirectly, of a majority of the then issued and outstanding equity of such
Recipient or (ii) the sale, lease, exchange, conveyance, transfer or other
disposition (for cash, shares of stock, securities or other consideration) of
all or substantially all of the property or assets of such Recipient and its
Subsidiaries to any person or group (including any liquidation, dissolution or
winding up of the affairs of such Recipient, or any other distribution made, in
connection therewith), except Apollo or any of its respective Affiliates.
9.04 Delays and Omissions. No delay or omission as to the exercise of any right
or power accruing upon any Event of Default shall impair the non-defaulting
party’s exercise of any right or power or shall be construed to be a waiver of
any Event of Default or acquiescence therein.
ARTICLE X
TERMINATION
10.01 Terminating Events. This Agreement may be terminated (i) by either
Employer or Parent, on the one hand, or either Recipient (solely with respect to
such Recipient), on the other hand, for convenience on thirty (30) days prior
written notice to the other parties, (ii) by Parent or Employer, upon the
consummation of a Change of Control Transaction or (iii) at the written election
of the non-defaulting party upon the occurrence of an Event of Default under
this Agreement when the time to cure has lapsed.
10.02 Effect of Termination. Notwithstanding anything herein to the contrary,
Article IV, this Section 10.02 and Article XIII shall survive any termination of
this Agreement. Unless subject to a good faith dispute hereunder, within fifteen
(15) Business Days after the termination of this Agreement, each Recipient shall
pay Employer all accrued and unpaid amounts due under this Agreement.




--------------------------------------------------------------------------------




ARTICLE XI
NOTICES
11.01 Notices. All notices hereunder shall be in writing and shall be considered
delivered upon receipt. Any and all notices or other papers or instruments
related to this Agreement shall be sent:
(a)by United States registered or certified mail (return receipt requested),
postage prepaid, in an envelope properly sealed;
(b)by electronic mail or facsimile transmission, in either case where electronic
or written acknowledgment of receipt of such transmission is received and a copy
of the electronic mail or transmission is mailed with postage prepaid; or
(c)a nationally recognized overnight delivery service;
provided for receipted delivery, addressed as follows:
Parent or Employer:
Momentive Performance Materials Holdings LLC
180 East Broad Street
Columbus, OH 43215
Attn: General Counsel
MPM:
Momentive Performance Materials Inc.
260 Hudson River Road
Waterford, NY 12188-2631
Attn: General Counsel
MSC:
Momentive Specialty Chemicals Inc.
180 East Broad Street
Columbus, OH 43215
Attn: General Counsel
Any party may change the address or name of addressee applicable to subsequent
notices (including copies of said notices as hereinafter provided) or
instruments or other papers to be served upon or delivered to the other party,
by giving notice to the other party as aforesaid; provided, that notice of such
change shall not be effective until the fifth (5th) Business Day after mailing
or facsimile transmission.
ARTICLE XII
DISPUTE RESOLUTION
12.01 Resolution Procedure. Each party agrees to use its reasonable best efforts
to resolve disputes under this Agreement by a negotiated resolution between the
parties or as provided for in this Article XII.
12.02 Exchange of Written Statements. In the event of a dispute under this
Agreement, any party may give a notice to the other(s) requesting that such
parties in good faith attempt to resolve (but without any obligation to resolve)
such dispute. Not later than fifteen (15) days after such notice, each
applicable party shall submit to the other a written statement setting forth
such party's description of the dispute and of the respective positions of the
parties on such dispute and such party’s recommended resolution. Such statements
represent part of a good-faith effort to resolve a dispute and as such, no
statements prepared by a party pursuant thereto may be introduced as evidence or
used as an admission against interest in any arbitral or judicial resolution of
such dispute.
12.03 Good Faith Negotiations. If the dispute continues unresolved for a period
of seven (7) days after the simultaneous exchange of such written statements,
then the Parties shall promptly commence good-faith negotiations to resolve such
dispute but without any obligation to resolve it. Any such meeting may be
conducted by teleconference.
12.04 Submission to Arbitration. Any dispute which cannot be otherwise resolved
by the procedures set forth in this Article XII shall be submitted to
arbitration before an arbitrator that is mutually agreeable to the involved
parties, or, if the parties cannot so agree, by an arbitrator selected by one
arbitrator selected by Parent or Employer, on the one hand, and one arbitrator
selected by each involved Recipient, on the other hand.
ARTICLE XIII
MISCELLANEOUS
13.01 Assignment. This Agreement shall not be assigned or transferred by any
party without the prior written consent of the other parties.
13.02 Confidentiality.




--------------------------------------------------------------------------------




(a)A Recipient’s materials and/or information that may be provided to Executive
and/or Employer or Parent in connection with this Agreement are proprietary
trade secrets and confidential information (“Confidential Information”) of such
Recipient, respectively. Each of Employer and Parent agrees not to, and to
direct and use its reasonable best efforts to cause Executive not to,
(i) disclose Confidential Information to any third party other than its
Affiliates and such Affiliates’ officers, directors, employees, partners,
members, agents and advisors (including without limitations attorneys,
accountants, consultants, bankers and financial advisors (collectively
“Representatives”)) who need to know such information in connection with this
Agreement and who are bound to keep it confidential or (ii) use Confidential
Information except as necessary to perform its obligations under this Agreement,
in either case without the express written consent of the disclosing Recipient.
Each party shall be responsible for any breaches of the confidentiality
provisions of this Agreement by its Representatives. Promptly upon the written
request of a disclosing Recipient (except as may be required to be maintained by
law, regulation or professional standard), all Confidential Information of such
Recipient shall be returned or destroyed by Employer or Parent.
(b)“Confidential Information” shall not include, and no party shall have any
confidentiality obligations with respect to, any information which (i) was known
by the non-disclosing party or its Representatives on a non-confidential basis
at the time disclosed by the disclosing party; (ii) was known or becomes known
by the public without any violation by the non-disclosing party or its
Representatives; (iii) is disclosed lawfully to the non-disclosing party by
another Person; (iv) is developed independently by the non-disclosing party
without reference to the other party’s Confidential Information; or (v) is
required by law or court order to be disclosed by the non-disclosing party;
provided that to the extent permitted by law the non-disclosing party notifies
the disclosing party of such requirement and cooperates with the disclosing
party at the disclosing party’s sole expense as the disclosing party may
reasonably request to resist such disclosure.
13.03 Governing Law. This Agreement shall be governed by, and construed and
enforced in accordance with, the laws of the State of Delaware, without
reference to its choice of law provisions.
13.04 Severability. Should any portion of this Agreement be declared invalid or
unenforceable, such portion shall be deemed to be severed from this Agreement
and shall not affect the remainder thereof.
13.05 Entire Agreement. This Agreement covers in full each and every agreement
of every kind or nature whatsoever between the parties hereto concerning this
Agreement, and all preliminary negotiations and agreements, whether verbal or
written, of whatsoever kind or nature are merged herein.
13.06 Counterparts. This Agreement may be executed in two or more counterparts,
and all such counterparts shall be deemed to constitute but one and the same
instrument.
13.07 Headings. Headings or captions have been inserted for convenience of
reference only and are not to be construed or considered to be a part hereof and
shall not in any way modify, restrict or amend any of the terms or provisions
hereof.
13.08 Waiver. The waiver by any Party of any default or breach of any of the
provisions, covenants or conditions herein on the part of any of the other
Parties to be kept and performed shall not be a waiver of any preceding or
subsequent breach or any other provisions, covenants or conditions contained
herein.
13.09 Consent to Jurisdiction. Each Party irrevocably submits to the
jurisdiction of any federal court in the State of Delaware (or, solely if such
courts decline jurisdiction, in any state court located in the State of
Delaware) any action arising out of or relating to this Agreement, and shall
irrevocably agree that all claims in respect of such action may be heard and
determined in such court. Each Party shall irrevocably waive, to the fullest
extent that it may effectively do so, the defense of an inconvenient forum to
the maintenance of such action. The Parties shall further agree, (A) to the
extent permitted by law, that final and unappealable judgment against either of
them in any action contemplated above shall be conclusive and may be enforced in
any other jurisdiction within or outside the United States by suit on the
judgment, a certified copy of which shall be conclusive evidence of the fact and
amount of such judgment and (B) that service of process upon such party in any
action or proceeding shall be effective if notice is given in accordance with
the terms of this Agreement.
13.10 Waiver of Jury Trial. THE PARTIES HERETO HEREBY WAIVE THEIR RESPECTIVE
RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT
OF THIS AGREEMENT OR ANY DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER OF
THIS AGREEMENT AND THE RELATIONSHIP BETWEEN THE PARTIES HERETO THAT IS BEING
ESTABLISHED. THE PARTIES HERETO ACKNOWLEDGE THAT THIS WAIVER IS A MATERIAL
INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS ALREADY RELIED
ON THE WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT EACH WILL CONTINUE TO
RELY ON THE WAIVER IN THEIR RELATED FUTURE DEALINGS.
13.11 Third Party Beneficiaries. Except as expressly set forth in Section 4.06,
none of the obligations hereunder of any party shall run to or be enforceable by
any Person other than the parties hereto and their respective successors and
assigns in accordance with the provisions of this Agreement.
13.12 Amendments. This Agreement may be changed or modified only by an agreement
in writing signed by all of the parties, and no oral understandings shall be
binding as between or among the parties.
13.13 No Right of Set-Off. No party shall have any right to set-off or offset
any obligation or payment due to any other party pursuant to the terms of this
Agreement against any obligation or payment due or owing to such party pursuant
to the terms of this Agreement.




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed or caused this Agreement to
be executed and delivered as of the day and year first above written.
Parent
 
 
MOMENTIVE PERFORMANCE MATERIALS HOLDINGS LLC
 
 
/s/ William H. Carter
Name:
William H. Carter
Title:
Executive Vice President & CFO

Employer
 
 
MOMENTIVE PERFORMANCE MATERIALS HOLDINGS EMPLOYEE CORPORATION
 
 
/s/ George F. Knight
Name:
George F. Knight
Title:
Sr. Vice President & Treasurer

Recipients
 
 
MOMENTIVE PERFORMANCE MATERIALS INC.
 
 
/s/ Douglas A. Johns
Name:
Douglas A. Johns
Title:
Executive Vice President, General Counsel and Secretary

MOMENTIVE SPECIALTY CHEMICALS INC.
 
 
/s/ Ellen German Berndt
Name:
Ellen German Berndt
Title:
Vice President & Secretary











